Case: 20-60868     Document: 00516308906         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 5, 2022
                                  No. 20-60868                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Elvia Dalila Cabrera-Ardon; Angel Aristides
   Castellanos-Cabrera,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 758 135
                              BIA No. A205 758 134


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60868      Document: 00516308906          Page: 2    Date Filed: 05/05/2022




                                    No. 20-60868


          Elvia Dalila Cabrera-Ardon and Angel Aristides Castellanos-Cabrera
   petition for review of the Board of Immigration Appeals’s decision denying
   them asylum and withholding of removal. The petition is DENIED.
          Cabrera-Ardon and her son Angel are natives and citizens of
   Honduras. They applied for asylum and withholding of removal based on past
   and future persecution due to Cabrera-Ardon’s membership in a particular
   social group consisting of “Honduran female[s] that [were] in a relationship
   with a gang member.” The immigration judge and the Board of Immigration
   Appeals (“BIA”) concluded that this was not a cognizable “particular social
   group” under 8 U.S.C. § 1101(a)(42)(A) and therefore denied their
   application.
          In their petition for review, the petitioners now abandon any argument
   related to the particular social group of “Honduran female[s] that [were] in
   a relationship with a gang member.” Therefore, we need not consider
   whether such a particular social group could be cognizable. See Thuri v.
   Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (per curiam) (explaining that a
   claim is waived when it is not raised in the petition for review).
          Instead, the petitioners argue that Cabrera-Ardon belonged to a
   different particular social group that was cognizable—“Honduran females.”
   But the petitioners did not make this argument to the BIA. Therefore, they
   failed to exhaust their administrative remedies and this court is deprived of
   jurisdiction to consider the argument. Avelar-Oliva v. Barr, 954 F.3d 757, 766
   (5th Cir. 2020); Omari v. Holder, 562 F.3d 314, 317 (5th Cir. 2009).
          Because we lack jurisdiction to consider the petitioners’ presented
   argument and they have abandoned all others, the petition for review is
   DENIED.




                                          2